Exhibit 19 JOINT FILING AGREEMENT The undersigned hereby agree that this statement on Schedule 13D dated August 26, 2015 with respect to the common stock of Seacoast Banking Corporation of Florida is, and any amendments hereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated: August 26, 2015 CAPGEN CAPITAL GROUP III LP By: CAPGEN CAPITAL GROUP III LLC, its general partner By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member CAPGEN CAPITAL GROUP III LLC By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member EUGENE A. LUDWIG By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig ROBERT GOLDSTEIN By: /s/ Robert Goldstein Name: Robert Goldstein JOHN P. SULLIVAN By: /s/ John P. Sullivan Name: John P. Sullivan JOHN W. ROSE By: /s/ John W. Rose Name: John W. Rose
